DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “haptic output device”, “means for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device”, “means for...” coupled with functional language “configured to...”, “using...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15-21 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US 2014/0256438 A1)(hereinafter Grant), and further in view of Cole et al. (US 2016/0360180 A1)(hereinafter Cole).
Re claim 2, Grant discloses a method of rendering haptic effects, comprising: using one or more sensors to identify a point of interest represented as a user perspective vector or look vector in content data (see figs. 1-2 ¶s 27, 31, 33 for using one or more sensors (i.e. sensors as described in paragraphs 22) to identify a point of interest represented as a user perspective vector or look vector in content data (i.e. When the user's eye gaze, represented by EG1, falls on a first portion of the room on the left side of the display 140, represented by area "A", a first haptic effect or sensation may be felt in the user input device 304 to indicate the presence of an object that can be interacted with as described in fig. 3 paragraph 32)); and rendering a haptic effect using information for defining or adjusting haptic effects associated with the content data based on the identified point of interest (see figs. 1-2 ¶s 27, 31-33 for rendering a haptic effect using information for defining or adjusting haptic effects associated with the content data based on the identified point of interest (i.e. Haptic effects may be rendered as a function of these combined sensor and detector outputs as described in paragraph 22))
Grant fails to explicitly teach the content data comprising a video texture map representing at least one video frame. However, the reference of Cole explicitly teaches the content data comprising a video texture map representing at least one video frame (see ¶ 266 for the content data comprising a video texture map representing at least one video frame (i.e. video frames indicating the texture map to be used for rendering the individual frame))
Therefore, taking the combined teachings of Grant and Cole as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (texture map) into the system of Grant as taught by Cole.
One will be motivated to incorporate the above feature into the system of Grant as taught by Cole for the benefit of rendering a first image by using the first texture map (UV map) corresponding to a first resolution allocation to apply at least a portion of the first image to a surface of a first portion, e.g., first segment, of the model of the environment, wherein a second image is rendered by using the first texture map (UV map) corresponding to a first resolution allocation to apply at least a portion of the second image to a surface of the first portion, e.g., the first segment, of the model of the environment in order to improve efficiency when rendering images corresponding to different portions of a 360 degree 
Re claim 3, the combination of Grant and Cole as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by Grant wherein the one or more sensors comprise an orientation sensor for identifying a point of interest in the content data during said rendering of the haptic effect (see fig. 2 ¶s 27, 31, 33 for the one or more sensors (i.e. sensors as described in paragraphs 22) comprise an orientation sensor (i.e. a detector 110'' that may include a sensor 116 configured to monitor movements of muscles near the eye of the user, and a processor 118 configured to determine the direction of the eye gaze based on the monitored movement as described in fig. 1 paragraph 20) for identifying a point of interest in the content data during said rendering of the haptic effect (i.e. When the user's eye gaze, represented by EG1, falls on a first portion of the room on the left side of the display 140, represented by area "A", a first haptic effect or sensation may be felt in the user input device 304 to indicate the presence of an object that can be interacted with as described in fig. 3 paragraph 32))
Re claim 4, the combination of Grant and Cole as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by Grant wherein the point of interest corresponds to a point at which a user or viewer looks in the video frame (see figs. 1-2 ¶s 27, 31, 33 for the point of interest corresponds to a point at which a user or viewer looks in the video frame (i.e. When the user's eye gaze, represented by EG1, falls on a first portion of the room on the left side of the display 140, represented by area "A", a first haptic effect or sensation may be felt in the user input device 304 to indicate the presence of an object that can be interacted with as described in fig. 3 paragraph 32))
Re claim 5, the combination of Grant and Cole as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by Grant further comprising: receiving a (see figs. 1-2 ¶s 31-33, 36 for receiving a pointing signal responsive to a user or viewer positioning a pointing device on a display device presenting the video frame, wherein the point of interest corresponds to the pointing signal (i.e. The system 300 also includes a user input device 304, such as a gamepad, configured to receive an input from a user to provide a command to the gaming system 302 as described in fig. 3 paragraph 30))
Re claim 15, Grant discloses a system for rendering haptic effects, comprising: a haptic enabled device, coupled to the network, including the haptic output device and a processor configured to (see ¶s 37-39 for a haptic enabled device (i.e. electronic device 400 as shown in fig. 4 paragraph 40), coupled to the network (i.e. device 400 has to be connected to the network as described in fig. 4 paragraph 40), including the haptic output device (i.e. input/output devices 430 as shown in fig. 4 paragraphs 43-46) and a processor (i.e. processor 410 as shown in fig. 4 paragraph 41)): use one or more sensors to identify a point of interest represented as a user perspective vector or look vector in content data (see figs. 1-2 ¶s 27, 31, 33 for use one or more sensors (i.e. sensors as described in paragraphs 22) to identify a point of interest represented as a user perspective vector or look vector in content data (i.e. When the user's eye gaze, represented by EG1, falls on a first portion of the room on the left side of the display 140, represented by area "A", a first haptic effect or sensation may be felt in the user input device 304 to indicate the presence of an object that can be interacted with as described in fig. 3 paragraph 32)); and render a haptic effect using information for defining or adjusting haptic effects associated with the content data based on the identified point of interest (see figs. 1-2 ¶s 27, 31-33 for render a haptic effect using information for defining or adjusting haptic effects associated with the content data based on the identified point of interest (i.e. Haptic effects may be rendered as a function of these combined sensor and detector outputs as described in paragraph 22))
(see ¶ 266 for the content data comprising a video texture map representing at least one video frame (i.e. video frames indicating the texture map to be used for rendering the individual frame))
Therefore, taking the combined teachings of Grant and Cole as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (texture map) into the system of Grant as taught by Cole.
One will be motivated to incorporate the above feature into the system of Grant as taught by Cole for the benefit of rendering a first image by using the first texture map (UV map) corresponding to a first resolution allocation to apply at least a portion of the first image to a surface of a first portion, e.g., first segment, of the model of the environment, wherein a second image is rendered by using the first texture map (UV map) corresponding to a first resolution allocation to apply at least a portion of the second image to a surface of the first portion, e.g., the first segment, of the model of the environment in order to improve efficiency when rendering images corresponding to different portions of a 360 degree simulated environment which are combined to the extent need to provide a contiguous viewing area to a user (see fig. 9 paragraph 133-134)
Re claim 16, the combination of Grant and Cole as discussed in claim 3 above discloses all the claimed limitations of claim 16.
Re claim 17, the combination of Grant and Cole as discussed in claim 4 above discloses all the claimed limitations of claim 17.
Re claim 18, the combination of Grant and Cole as discussed in claim 5 above discloses all the claimed limitations of claim 18.
Re claim 19, Grant discloses a system for authoring and rendering haptic effects, the system comprising: means for using one or more sensors to identify a point of interest represented as a user perspective vector or look vector in content data (see figs. 1-2 ¶s 27, 31, 33 for means (i.e. system 100 as shown in fig. 1) for using one or more sensors (i.e. sensors as described in paragraphs 22) to identify a point of interest represented as a user perspective vector or look vector in content data (i.e. When the user's eye gaze, represented by EG1, falls on a first portion of the room on the left side of the display 140, represented by area "A", a first haptic effect or sensation may be felt in the user input device 304 to indicate the presence of an object that can be interacted with as described in fig. 3 paragraph 32)); and means for rendering a haptic effect using information for defining or adjusting haptic effects associated with the content data based on the identified point of interest as a user perspective vector or look vector (see figs. 1-2 ¶s 27, 31-33 for means (i.e. system 100 as shown in fig. 1) for rendering a haptic effect using information for defining or adjusting haptic effects associated with the content data based on the identified point of interest (i.e. Haptic effects may be rendered as a function of these combined sensor and detector outputs as described in paragraph 22))
Grant fails to explicitly teach the content data comprising a video texture map representing at least one video frame. However, the reference of Cole explicitly teaches the content data comprising a video texture map representing at least one video frame (see ¶ 266 for the content data comprising a video texture map representing at least one video frame (i.e. video frames indicating the texture map to be used for rendering the individual frame))
Therefore, taking the combined teachings of Grant and Cole as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (texture map) into the system of Grant as taught by Cole.
One will be motivated to incorporate the above feature into the system of Grant as taught by Cole for the benefit of rendering a first image by using the first texture map (UV map) corresponding to 
Re claim 20, the combination of Grant and Cole as discussed in claim 4 above discloses all the claimed limitations of claim 20.
Re claim 21, the combination of Grant and Cole as discussed in claim 5 above discloses all the claimed limitations of claim 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

9/23/2021
/JOSE M. MESA/
Examiner
Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484